UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------- X
                                                           :
LI HONG CHENG, individually and on                         :                        12/5/2019
behalf of all others similarly situated,                   :
                                                           :
                                         Plaintiff,        :      19-CV-8204 (VSB)
                                                           :
                      - against -                          :
                                                           :    OPINION & ORDER
                                                           :
CANADA GOOSE HOLDINGS INC., DANI :
REISS, JONATHAN SINCLAIR, and JOHN :
BLACK,                                                     :
                                                           :
                                         Defendants. :
                                                           :
---------------------------------------------------------- X

Appearances:

Jeremy A. Lieberman
Joseph Alexander Hood, II
Pomerantz LLP
New York, New York
Counsel for Plaintiff
Counsel for Movant Steven Hulaj

William Scott Holleman
Johnson Fistel, LLP
New York, New York
Counsel for Movant Ricardo Cardoso

David Avi Rosenfeld
Robbins Geller Rudman & Dowd LLP (LI)
Melville, New York
Counsel for Movant National Elevator Industry Pension Fund

Martin J. Crisp
Ropes & Gray LLP
New York, New York
Counsel for Defendants

VERNON S. BRODERICK, United States District Judge:

        Plaintiff Li Hong Cheng (“Plaintiff”) brings this securities fraud class action lawsuit
against Canada Goose Holdings Inc. and certain of its current and former senior officials. The

action alleges that Canada Goose Holdings Inc. and its officers and directors violated Sections

10(b) and 20(a) of the Securities Exchange Act (“Exchange Act”), 15 U.S.C. §§ 78j(b), 78t(a), as

well as U.S. Securities and Exchange Commission (“SEC”) Rule 10b-5 promulgated pursuant to

the Exchange Act. (Compl. ¶ 1). 1

           Before me are motions from three movants seeking: (1) appointment of lead plaintiff;

and (2) approval of lead counsel. Because movant National Elevator Industry Pension Fund has

the largest financial interest in the litigation, currently appears to fulfill the typicality and

adequacy requirements of Federal Rule of Civil Procedure 23, and is represented by counsel with

substantial experience in securities class action litigation, National Elevator Industry Pension

Fund’s motion to be appointed lead plaintiff and for approval of its selection of lead counsel is

GRANTED. The remaining movants’ motions for appointment as lead plaintiff and for approval

of lead counsel are DENIED.

                    Factual Background and Procedural History 2

                    A.      Complaint and Notice

           On September 3, 2019, Plaintiff filed a class action complaint against Canada Goose

Holdings Inc. (“Canada Goose”), as well as its Chief Executive Officer and President Dani

Reiss, Chief Financial Officer Jonathan Sinclair, and former Chief Financial Officer John Black

(collectively, “Individual Defendants”), alleging that Canada Goose and the Individual

Defendants (collectively, “Defendants”) violated Section 10(b) of the Exchange Act, 15 U.S.C. §

78j(b), and SEC Rule 10b-5 promulgated thereunder, and 20(a) of the Exchange Act, 15 U.S.C. §


1
    “Compl.” refers to the Class Action Complaint, filed September 3, 2019. (Doc. 1.)
2
 The facts in Section I are recited for background only, and are not intended to and should not be viewed as findings
of fact.



                                                               2
78t(a). Plaintiff alleges that, between March 16, 2017 and August 1, 2019 (the “Class Period”),

Defendants made materially false and misleading statements regarding Canada Goose’s

“business, operational, and compliance policies.” (Compl. ¶ 4.) Specifically, the Complaint

states that “Defendants made false and/or misleading statements and/or failed to disclose that:

(i) Canada Goose sourced the down and fur used in its clothing products in a way that treated

animals in an unethical and inhumane manner; (ii) Canada Goose was thus non-compliant with

relevant Fair Trade Commission (“FTC”) regulations pertaining to false advertising with respect

to its sourcing practices; (iii) accordingly, Canada Goose was the subject of an ongoing FTC

investigation regarding false advertising; and (iv) as a result, the Company’s public statements

were materially false and misleading at all relevant times.” (Id. ¶ 4.) Plaintiff further alleges that

a press release issued by non-profit organization People for the Ethical Treatment of Animals

(“PETA”) regarding Canada Goose’s sourcing practices, an FTC closing letter regarding an FTC

investigation into Canada Goose, and a New York Post article entitled “Canada Goose pulls

claims about its ‘ethical’ treatment of animals,” each separately caused the price of Canada

Goose’s stock to fall. (Id. ¶¶ 6–9.) These incidents, in turn, caused Plaintiff and others who

purchased or otherwise acquired Canada Goose securities during the Class Period (the “Class”)

significant losses and damages. (Id. ¶ 13.)

       On September 3, 2019, the same day Plaintiff filed the Complaint, Pomerantz LLP

published a notice of the complaint on Globe Newswire in accordance with the Private Securities

Litigation Reform Act of 1995 (“PSLRA”), 15 U.S.C. § 77z-1(a)(3)(A)(i). (See Lieberman Decl.




                                                      3
Ex. C; Holleman Decl. Ex. C; Rosenfeld Decl. Ex. A.) 3 The notice was addressed to “all persons

or entities who purchased or otherwise acquired shares of publicly traded Canada Goose

securities between March 16, 2017 and August 1, 2019,” and detailed the claims in the

complaint. (Lieberman Decl. Ex. C; Holleman Decl. Ex. C; Rosenfeld Decl. Ex. A.) The notice

informed the Class members that they had until November 4, 2019 to file to seek appointment as

lead plaintiff. (See Lieberman Decl. Ex. C; Holleman Decl. Ex. C; Rosenfeld Decl. Ex. A.)

                 B. The Motions

        On November 4, 2019, three class members filed motions seeking to be appointed lead

plaintiff and for approval of lead counsel. (Docs. 8, 12, 14.) Specifically, Steven Hulaj

(“Hulaj”) moved to appoint himself as lead plaintiff and for approval of Pomerantz LLP as lead

counsel. (Doc. 10.) National Elevator Industry Pension Fund (“National Elevator”) moved to

appoint itself as lead plaintiff and for approval of Robbins Geller Rudman & Dowd LLP

(“Robbins Geller”) to serve as lead counsel. (Doc. 16.) Ricardo Cardoso (“Cardoso”) moved to

appoint himself as lead plaintiff and for approval of Bragar Eagel & Squire, P.C. (“Bragar

Eagel”) as lead counsel. (Doc. 13.)

        In response to these motions for appointment of lead plaintiff and approval of lead

counsel, Cardoso filed a notice of non-opposition acknowledging that he does not possess the

largest financial interest in this case, and that he does not oppose the motions of Hulaj and

National Elevator. (Doc. 19.) On November 18, 2019, Hulaj filed an opposition to National

Elevator’s motion, (Doc. 20), and on the same day, National Elevator filed an opposition to



3
 “Lieberman Decl.” refers to the Declaration of Jeremy A. Lieberman in Support of Motion of Steven Hulaj For
Appointment as Lead Plaintiff and Approval of Lead Counsel, (Doc. 11). “Holleman Decl.” refers to the
Declaration of W. Scott Holleman in Support of Ricardo Cardoso’s Motion for Appointment as Lead Plaintiff and
Approval of Selection of Counsel, (Doc. 17). “Rosenfeld Decl.” refers to the Declaration of David A. Rosenfeld in
Support of Motion for Appointment as Lead Plaintiff and Approval of Selection of Lead Counsel, (Doc. 18).



                                                             4
Hulaj’s motion, (Doc. 21). Thereafter, on November 25, 2019, National Elevator and Hulaj filed

reply memoranda of law, and Hulaj also submitted a declaration with exhibits in support of his

motion. (Docs. 23, 24.) Finally, on December 2, 2019, National Elevator filed a motion to strike

certain arguments made in Hulaj’s reply brief as improperly raised. (Doc. 25.) Defendants have

not taken a position on the merits of these motions.

                Discussion

                A.      Appointment of Lead Plaintiff

                        1. Applicable Law

        The PSLRA establishes a procedure for the appointment of a lead plaintiff in “each

private action . . . that is brought as a plaintiff class action pursuant to the Federal Rules of Civil

Procedure.” 15 U.S.C. § 78u-4(a)(1). First, “[n]ot later than 20 days” after the first complaint is

filed, a notice must be published “in a widely circulated national business-oriented publication or

wire service” advising members of the purported class “of the pendency of the action, the claims

asserted therein, and the purported class period” and “not later than 60 days after the date on

which the notice is published, any member of the purported plaintiff class may move the court to

serve as lead plaintiff . . . .” 15 U.S.C. § 78u-4(a)(3)(A)(i).

        Second, the PSLRA provides that a district court must “appoint as lead plaintiff the

member or members . . . that the court determines to be most capable of adequately representing

the interests of class members.” 15 U.S.C. § 78u-4(a)(3)(B)(i). Pursuant to the PSLRA, courts

must adopt a presumption that the most adequate plaintiff is the person or entity who (1) “either

filed the complaint or made a [timely] motion” to be appointed lead plaintiff; (2) “has the largest

financial interest in the relief sought by the class”; and (3) “otherwise satisfies the requirements

of Rule 23 of the Federal Rules of Civil Procedure.” 15 U.S.C. § 78u–4(a)(3)(B)(iii)(I).




                                                       5
       In making the determination of which plaintiff has the greatest financial interest, courts

consider four factors: (1) the number of shares purchased during the class period; (2) the number

of net shares purchased during the class period; (3) the total net funds expended during the class

period; and (4) the approximate losses suffered. See, e.g., In re eSpeed, Inc. Sec. Litig., 232

F.R.D. 95, 100 (S.D.N.Y. 2005). The magnitude of the loss is the most significant factor. See

Kaplan v. Gelfond, 240 F.R.D. 88, 93 (S.D.N.Y. 2007).

       In making the determination of whether a movant otherwise satisfies the requirements of

Rule 23, the movant must “make a preliminary showing that it satisfies the typicality and

adequacy requirements of Rule 23.” In re eSpeed, 232 F.R.D. at 102. This determination “need

not be as complete as would a similar determination for the purpose of class certification,” id.,

and the movant is only required to make a prima facie showing that it meets the typicality and

adequacy requirements, Varghese v. China Shenghuo Pharm. Holdings, Inc., 589 F. Supp. 2d

388, 397 (S.D.N.Y. 2008); cf. Kaplan, 240 F.R.D. at 94. With respect to typicality, courts

consider whether the claims of the proposed lead plaintiff “arise from the same conduct from

which the other class members’ claims and injuries arise.” In re Initial Pub. Offering Sec. Litig.,

214 F.R.D. 117, 121 (S.D.N.Y. 2002) (citation omitted); see also In re Oxford Health Plans,

Inc., Sec. Litig., 182 F.R.D. 42, 49–50 (S.D.N.Y. 1998). While the claims need not be identical,

they must be substantially similar to the other members’ claims. See Canson v. WebMD Health

Corp., Nos. 11 Civ. 5382(JFK), 11 Civ. 6031(JFK), 2011 WL 5331712, at *4 (S.D.N.Y. Nov. 7,

2011). In considering the adequacy of a proposed lead plaintiff, a court must consider whether

the proposed lead plaintiff: (1) maintains claims that conflict with those of the class; (2) has

sufficient interest in the outcome of the case; and (3) has selected counsel that is qualified,

experienced, and generally able to conduct the litigation in question. Reitan v. China Mobile




                                                      6
Games & Entm’t Grp. Ltd., 68 F. Supp. 3d 390, 400 (S.D.N.Y. 2014).

       If a movant satisfies the three statutory factors—making a timely motion, demonstrating

the largest financial interest, and otherwise satisfying Rule 23—then “the court shall adopt a

presumption that” the movant is the “most adequate plaintiff.” 15 U.S.C. § 78u–

4(a)(3)(B)(iii)(I). “[O]ther members of the purported class may try to rebut the statutory

presumption by showing that the presumptive lead plaintiff will not fairly and adequately protect

the interests of the class or is incapable of adequately representing the class because of ‘unique

defenses.’” In re Bank of Am. Corp. Sec., Derivative, & ERISA Litig., 258 F.R.D. 260, 268

(S.D.N.Y. 2009) (quoting 15 U.S.C. § 78u–4(a)(3)(B)(iii)(II)); see also In re Flag Telecom

Holdings, Ltd. Sec. Litig., 574 F.3d 29, 40 (2d Cir. 2009) (noting that adequacy is not met if the

class representative is “subject to any ‘unique defenses which threaten to become the focus of the

litigation’” (quoting Baffa v. Donaldson, Lufkin & Jenrette Sec. Corp., 222 F.3d 52, 59 (2d Cir.

2000))).

                       2. Application

       Before me are three motions for appointment of lead plaintiff by movants Hulaj, National

Elevator, and Cardoso. I find that National Elevator is the “most adequate” plaintiff under the

PSLRA, 15 U.S.C. § 78u-4(a)(3)(B)(i), and that the remaining movants have failed to rebut this

presumption. Therefore, National Elevator is the appropriate lead plaintiff for this class action.

                           a. National Elevator is the Presumptive Lead Plaintiff

                              i. All Movants Filed Timely Motions

       As an initial matter, all movants timely filed for appointment as lead plaintiff. The

complaint was filed on September 3, 2019. (Doc. 1.) The same day, Plaintiff published a notice

on Globe Newswire, fulfilling the PSLRA requirements set forth in 15 U.S.C. § 77z–




                                                     7
1(a)(3)(A)(i). (See Lieberman Decl. Ex. C; Holleman Decl. Ex. C; Rosenfeld Decl. Ex. A.) The

notice detailed the claims in the complaint and informed the Class that they had until November

4, 2019 to move for appointment as lead plaintiff. Each movant filed its motion for appointment

as lead plaintiff on November 4, 2019, (Docs. 10, 12, 14), and thus timely filed within the sixty-

day statutory requirement.

                                    ii. Comparing Financial Interests

         On November 18, 2019, Cardoso filed a notice of non-opposition acknowledging that he

does not possess the largest financial interest in the action, and taking no position on Hulaj or

National Elevator’s motions. 4 (See Doc. 19.) The two remaining movants, Hulaj and National

Elevator, disagree about which movant has the greatest financial interest, in large part due to

their disagreement about which of the four financial interest factors I should prioritize.

         In support of their respective motions, both Hulaj and National Elevator agree that the

following data represents the net shares and shares purchased corresponding to each movant: 5

                                Movant                     Retained Shares            Shares
                                                             (Net Shares             Purchased
                                                             Purchased)
                   Steven Hulaj                                98,160                 115,710
                   National Elevator Industry                  93,149                 100,004
                   Pension Fund
                   Ricardo Cardoso                                 4,000                4,000

However, Hulaj and National Elevator disagree on the net funds each expended, and further




4
 Because movant Cardoso filed a notice of non-opposition to the competing motions for appointment of lead
plaintiff and approval of selection of counsel, (Doc. 19), and because I find movant National Elevator to be the
presumptive lead plaintiff who also otherwise satisfies Rule 23, I do not consider the merits of Cardoso’s initial
motion, (Doc. 12), and deny the motion.
5
 These figures are taken from Hulaj’s Memorandum of Law: (1) In Further Support of Motion of Steven Hulaj For
Appointment as Lead Plaintiff and Approval of Lead Counsel; and (2) In Opposition to Competing Motions, (Doc.
20, at 3), and National Elevator Industry Pension Fund’s Opposition to Competing Motions for Appointment as
Lead Plaintiff, (Doc. 21, at 9).



                                                               8
dispute the losses suffered by National Elevator. 6 Hulaj claims that he expended $4,349,857 in

net funds, and suffered $369,836 in losses. (Doc. 20, at 3.) Hulaj further claims that National

Elevator expended $4,936,941 in net funds, and suffered $1,165,493 in losses. (Id.) In contrast,

National Elevator claims that it expended $4,936,883 in net funds, and suffered $1,170,469 in

losses. (Doc. 21, at 9.) National Elevator further claims that Hulaj expended $4,349,842 in net

funds, and suffered $369,836 in losses. (Id.) Although the parties do not explain the basis for

their calculations or why they reach different figures, it appears that the differences could be due

to the fact that National Elevator has rounded stock prices to two decimal places, and used a 90-

day average share price of $40.43 to calculate losses, whereas Hulaj has not rounded stock

prices, and used a 90-day average share price of $40.4991 to estimate losses. (Doc. 18, Ex. C;

Doc. 11, Ex. B.) However, these discrepancies do not impact my conclusion that National

Elevator has the greatest financial interest in the case, and I need not and do not make a

determination as to which calculation is more accurate.

         Given the above data, the movants agree that National Elevator sustained the greatest

financial loss from the alleged misconduct, and expended more in net funds. The movants also

agree that Hulaj purchased the greatest number of total shares and net shares. However, Hulaj

maintains that net shares purchased is the best metric of financial interest, whereas National

Elevator asserts that total losses and net funds expended are the two most important financial

interest factors. (Compare Doc. 20, at 3, with Doc. 21, at 9.)

         National Elevator has the better of the argument. As stated above, the magnitude of the

loss suffered is normally the most significant factor when determining a movant’s financial



6
  In addition, Hulaj and National Elevator agree that Cardoso expended $209,680 in net funds, but disagree on the
losses suffered by Cardoso. (Doc. 21, at 9; Doc. 20, at 3.) Hulaj asserts that Cardoso suffered $47,684 in losses,
while National Elevator asserts that Cardoso suffered $47,520 in losses. (Doc. 21, at 9; Doc. 20, at 3.)



                                                              9
interest. See, e.g., Varghese, 589 F. Supp. 2d at 395 (“Financial loss, the last factor, is the most

important element of the test.”); Reimer v. Ambac Fin. Grp., Inc., No. 08 CIV. 1273(NRB), 2008

WL 2073931, at *3 (S.D.N.Y. May 9, 2008) (“The fourth factor is viewed as the most

important.”); Kaplan, 240 F.R.D. at 93. I find this is particularly true where, as here, the losses

suffered by one movant are more than three times the losses suffered by the other movant.

       Hulaj claims that “[c]ourts routinely recognize that the number of shares retained at the

end of the Class Period (i.e., net shares purchased during the Class Period) is the most significant

factor to be considered.” (Doc. 20, at 6.) However, the cases Hulaj cites for this proposition do

not support this proposition. For example, in the Brixmor case cited by Hulaj, the court

explicitly stated that “[t]he trend among New York courts is to view the factors in ascending

order of importance, such that the number of shares purchased is the least important and the

losses incurred are the most important.” Westchester Putnam Counties Heavy & Highway

Laborers Local 60 Benefit Funds v. Brixmor Property Group, Inc., et al., Case No. 16-cv-2400-

AT-SN, ECF No. 58, at 2 (S.D.N.Y. Nov. 29, 2016). Brixmor did not appoint the movant with

the greatest financial losses, however, because the court found that the movant’s 16% greater

loss figure was too insignificant to be outcome-determinative where all three of the remaining

factors “overwhelmingly favor[e]d the [other movant].” Id. at 3; see also Pio v. Gen. Motors

Co., No. CIV. 14-11191, 2014 WL 5421230, at *4 (E.D. Mich. Oct. 24, 2014) (declining to rely

solely on the fourth factor where there was “no dispute that the first three [] factors favor[ed] the

appointment” of one movant, and resolution of the fourth factor was heavily dependent on the

methods chosen by the movants).

       Hulaj’s argument that I should prioritize the retained shares factor is particularly

unpersuasive given the facts of the instant case. The first three factors are roughly equal between




                                                     10
movants Hulaj and National Elevator, but the losses suffered by National Elevator are more than

three times Hulaj’s losses. See Foley v. Transocean Ltd., 272 F.R.D. 126, 130 (S.D.N.Y. 2011)

(“While it is true that Johnson expended greater net funds and purchased more net shares, these

numbers do not outweigh a difference of more than $500,000 in losses.”); Varghese, 589 F.

Supp. 2d at 397 (“While the first two factors favor Maa and the third factor favors Bennett, the

fourth factor in this case—the most important factor—strongly favors Bennett”); cf. Cortina v.

Anavex Life Sci. Corp., No. 15 Civ. 10162 (JMF), 2016 WL 1337305, at *2 (S.D.N.Y. Apr. 5,

2016) (holding that much higher net shares purchased and net funds expended outweighed a loss

that “only slightly favor[ed]” a competing movant); Alkhoury v. Lululemon Athletica, Inc., No.

13 Civ. 4596 (KBF), 2013 WL 5496171, at *1 (S.D.N.Y. Oct. 1, 2013) (holding that a “slightly

higher” loss amount was “insufficient to outweigh the substantial financial interest . . . evidenced

by the other factors”). In addition, the courts that have prioritized net shares purchased over the

other factors each warn that such a methodology is not appropriate under circumstances that are

present here. For example, the passage Hulaj quotes from In re Network Assocs., Inc., Sec.

Litig., 76 F. Supp. 2d 1017 (N.D. Cal. 1999), that “the candidate with the most net shares

purchased will normally have the largest potential damage recovery,” is misleading and Hulaj

cites it out of context. Id. at 1027. When read in its entirety, Network Associates makes clear

that this “approach gets into trouble” when the “‘fraud premium’ varie[s] over the course of the

class period,” such that “some transactions resulted in greater losses than others.” Id. In this

case, Plaintiff alleges that there were three separate disclosures throughout the class period that

each independently contributed to a reduction in the value of Canada Goose shares. (Compl.

¶¶ 4–13.) Thus, the instant case is the type of case in which Network Associates counsels against

relying primarily on net shares purchased. See also In re CMED Sec. Litig., No. 11 Civ. 9297




                                                     11
(KBF), 2012 WL 1118302, at *4 (S.D.N.Y. Apr. 2, 2012) (rejecting the retained shares

methodology where the pleadings alleged partial corrective disclosures); Weiss v. Friedman,

Billings, Ramsey Grp., Inc., No. 05-CV-04617(RJH), 2006 WL 197036, at *4 (S.D.N.Y. Jan. 25,

2006) (stating that “the second [] factor (net shares purchased) diminishes in importance upon

the realization that, here, partial corrective disclosures were reaching investors on a periodic

basis”). This reasoning renders Hulaj’s other cited authority inapposite. See In re Critical Path,

Inc. Sec. Litig., 156 F. Supp. 2d 1102, 1107–08 (N.D. Cal. 2001) (“This approach assumes that

the ‘fraud premium,’ which is the amount by which the stock is inflated because of the alleged

misrepresentations, stayed constant throughout the class period.”); Eichenholtz v. Verifone

Holdings, Inc., No. C07-06140MHP, 2008 WL 3925289, at *3 (N.D. Cal. Aug. 22, 2008)

(adopting the retained share methodology where the class period was defined by only one

corrective disclosure at the end of the class period).

                               iii. Otherwise Satisfying Rule 23

       Because National Elevator indisputably has the largest financial interest in the action, I

next consider whether National Elevator “otherwise satisfies the requirements of Rule 23 of the

Federal Rules of Civil Procedure,” 15 U.S.C. § 78u–4(a)(3)(B)(iii)(I)(cc), specifically, the

typicality and adequacy requirements of Rule 23. Members of the class are “all persons other

than Defendants who purchased or otherwise acquired Canada Goose securities between March

16, 2017 and August 1, 2019, both dates inclusive.” (Compl. ¶ 1.) As purchasers of Canada

Goose securities during the Class Period, (see Rosenfeld Decl., Ex. C), National Elevator has

claims “aris[ing] from the same conduct from which the other class members’ claims and injuries

arise,” In re Initial Public Offering, 214 F.R.D. at 121, and thus satisfies the typicality

requirement.




                                                      12
         Further, National Elevator meets Rule 23’s adequacy requirement. First, nothing

indicates that National Elevator’s claims would conflict with those of the class. Second,

National Elevator alleges significant damages due to Defendants actions, and thus has “sufficient

interest in the outcome of the case.” In re Initial Public Offering, 214 F.R.D. at 121. In addition,

National Elevator’s proposed lead counsel, Robbins Geller, is experienced and qualified, has

represented plaintiffs in multiple other securities class action litigations, and has the ability to

conduct the litigation effectively. Lastly, National Elevator is an institutional investor, a fact that

also weighs in its favor. See Reitan, 68 F. Supp. 3d at 396. Therefore, I find that National

Elevator is the presumptive lead plaintiff. 7

                                b. No Other Movant Has Rebutted the Presumption

         In order to rebut the statutory presumption in favor of National Elevator, another movant

must provide proof that the presumptive lead plaintiff would not be able to “fairly and

adequately protect the interests of the class” or “is subject to unique defenses that render such

plaintiff incapable of adequately representing the class.” 15 U.S.C. § 78u-4(a)(3)(B)(iii)(II).

Hulaj’s only attempt to rebut the statutory presumption in this case is his argument that the

additional counsel designation by the O’Donoghue firm in National Elevator’s moving papers,

(see e.g., Doc. 16, at 12), “raises the specter that [National Elevator’s] counsel, rather than

[National Elevator], would direct this litigation if [National Elevator] were to be appointed as



7
 Even if Hulaj had the largest financial interest in this action, I find that “[t]he certification errors in [Hulaj’s]
submissions ‘militate against appointment and render [him] inadequate to serve as lead plaintiff under Rule 23’s
adequacy requirement.’” Plaut v. Goldman Sachs Grp., Inc., No. 18-CV-12084 (VSB), 2019 WL 4512774, at *4
(S.D.N.Y. Sept. 19, 2019) (citing Micholle v. Ophthotech Corp., Nos. 17-CV-210 (VSB), 17-CV-1758 (VSB), 2018
WL 1307285, at *9 (S.D.N.Y. Mar. 13, 2018)). The certification submitted by Hulaj with his original motion papers
“erroneously omitt[ed] to disclose that Hulaj previously sought appointment in [a prior] action.” (Doc. 23 at 3.)
Although Hulaj submits that this was “due to a clerical error” in which “a different document was ultimately filed on
his behalf,” (id.), this error “nonetheless speaks to a level of carelessness,” and causes me “to doubt whether [Hulaj]
possesses the necessary adequacy and sophistication to be lead plaintiff,” Plaut, 2019 WL 4512774, at *4 (internal
quotation marks omitted).



                                                              13
Lead Plaintiff,” (Doc. 23, at 7). This argument was raised for the first time in Hulaj’s reply brief,

and need not be considered by the Court. See Ruggiero v. Warner-Lambert Co., 424 F.3d 249,

252 (2d Cir. 2005). In any case, Hulaj’s argument is meritless. In support of this argument,

Hulaj does not identify a single case in which a court has denied a motion to serve as lead

plaintiff on similar grounds, nor does he acknowledge that courts routinely appoint lead counsel

and liaison counsel in securities class action cases. See, e.g., Plaut, 2019 WL 4512774, at *7

(appointing both lead and liaison counsel); Foley v. Transocean Ltd., 272 F.R.D. 126, 134

(S.D.N.Y. 2011) (same); Faris v. Longtop Fin. Techs. Ltd., No. 11 Civ. 3658(SAS), 2011 WL

4597553, at *9 (S.D.N.Y. Oct. 4, 2011) (same). Furthermore, National Elevator only requests

the appointment of Robbins Geller as lead counsel in this case, and Hulaj’s argument is

irrelevant in light of my granting that request.

                B.      Appointment of Lead counsel

        The PSLRA provides that the “most adequate plaintiff shall, subject to the approval of

the court, select and retain counsel to represent the class.” 15 U.S.C. § 78u-4(a)(3)(B)(v). There

is a “strong presumption in favor of approving a properly-selected lead plaintiff’s decisions as to

counsel selection.” Sallustro v. CannaVest Corp., 93 F. Supp. 3d 265, 278 (S.D.N.Y. 2015)

(citations omitted).

        Having reviewed National Elevator’s memorandum of law, I find that Robbins Geller

will adequately and effectively represent the interests of the class. As I have found on a prior

occasion, Robbins Geller has substantial experience with securities class action litigation.

Micholle, 2018 WL 1307285, at *10 (“The Pension Plan’s counsel, Robbins Geller Rudman &

Dowd LLP, is experienced and qualified, has represented plaintiffs in multiple other securities

class action litigations, and has the ability to conduct the litigation effectively.”).




                                                       14
               Conclusion

       Because I find that National Elevator is the presumptive lead plaintiff and no other

movants have rebutted that presumption, National Elevator’s motion for appointment as lead

plaintiff and for approval of lead counsel is GRANTED. The remaining motions by Hulaj and

Cardoso for appointment as lead plaintiff are DENIED. Accordingly, it is hereby:

       ORDERED that National Elevator is directed to file a second amended complaint no later

than sixty (60) days after the date of issuance of this Opinion & Order. Defendants are directed

to answer or otherwise respond to the second amended complaint no later than sixty (60) days

after National Elevator serves the second amended complaint.

       IT IS FURTHER ORDERED that National Elevator’s motion to strike, (Doc. 25), is

DENIED as moot in light of this opinion.

       The Clerk of Court is respectfully directed to terminate the pending motions at

Documents 8, 12, 14, and 25.

SO ORDERED.

Dated: December 5, 2019
       New York, New York                          ______________________
                                                   Vernon S. Broderick
                                                   United States District Judge




                                                   15
